 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Case No. 2:17-CR-00149-TLN
12                       Plaintiff,
13           v.
14    RIGOBERTO NUNEZ
      OSCAR ANDRADE
15    OSCAR RODRIGUEZ,
16                       Defendants.
17    UNITED STATES OF AMERICA,                         Related Case No. 2:08-CR-00079-GEB
18
                        Plaintiff,
19    v.                                                ORDER RELATING CASES

20    OSCAR ANDRADE,

21                      Defendant.
22

23

24          The Court has reviewed the Government’s Notice of Related Cases, filed October 6, 2019.

25   (ECF No. 69.) Examination of the above-captioned actions reveals that they are related within

26   the meaning of Local Rule 123 (E.D. Cal. 1997). Under Local Rule 123, two actions are related
27   when they involve the same parties and are based on a same or similar claim; when they involve

28   the same transaction, property, or event; or when they “involve similar questions of fact and the
                                                       1
 1   same question of law and their assignment to the same Judge . . . is likely to effect a substantial

 2   savings of judicial effort.” L.R. 123(a).

 3          In Case No. 2:17-cr-00149-TLN (“Nunez case”), a federal grand jury returned a four-

 4   count indictment against three defendants, including Defendant Andrade on August 24, 2017.

 5   (ECF No. 69 at 1–2.) The charges against Defendant Andrade included one count of conspiracy

 6   to distribute methamphetamine and three counts of distribution of methamphetamine. (ECF No.

 7   69 at 2.) The indictment also alleged that Defendant Andrade had a 2009 conviction for

 8   distribution of methamphetamine, in Case No. 2:08-cr-00079-GEB (“Andrade case”). (ECF No.

 9   69 at 2.) At the time of Defendant Andrade’s arrest for conduct charged in the Nunez case,

10   Defendant Andrade was still on supervised release for his aforementioned conviction. (ECF No.

11   69 at 2.) The U.S. Probation Office issued a petition violation, but Defendant Andrade’s

12   admit/deny hearing has been continued several times pending resolution of the Nunez case.

13          Based on the foregoing facts, the Court finds that the criminal cases are related within the

14   meaning of Local Rule 123(a). With regard to Defendant Andrade, the actions involve the same

15   parties and are based on the same or similar claims. The Court also finds that both matters

16   involve similar or overlapping questions of law and fact, and it will conserve judicial resources to

17   consolidate the cases. The Court notes that the Nunez case already before this Court is the larger

18   of the two cases as it involves three defendants rather than just one. Further, this Court is familiar

19   with the charges in Nunez, which subsume Defendant Andrade’s conduct in the Andrade case.

20   For these reasons, it will be most efficient to assign the Andrade case to this Court.
21          IT IS THEREFORE ORDERED that the action denominated 2:08-cr-00079-GEB be

22   reassigned to District Judge Troy L. Nunley, and the caption shall read 2:08-cr-00079-TLN. Any

23   dates currently set in 2:08-cr-00079-GEB are hereby VACATED.

24          IT IS SO ORDERED.

25   Dated: October 9, 2019

26
27
                                            Troy L. Nunley
28                                          United States District Judge
                                                       2
